Citation Nr: 1144479	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-22 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to restoration of a separate rating for a shortened right lower extremity.

2.  Entitlement to an increased rating for residuals of a right femur fracture, currently rated 30 percent disabling.  

3.  Entitlement to an increased rating for lagophthalmos of the left eye, status post corneal transplant, and post-operative entropion and hypertropia, currently rated 10 percent disabling.  

4.  Entitlement to an increased rating for arthritis of the right knee, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from January 1958 to February 1962.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Manila, Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in April 2011.  A transcript of the proceeding is included in the claims file.  In conjunction with the hearing, he submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  

In an April 2010 rating decision, the RO found that new and material evidence had not been received to reopen the claim for service connection for Hepatitis C, and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  The Veteran filed a timely notice of disagreement and requested a local hearing.  In a May 2011 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, effective July 14, 2008.  In a July 2011 Report of Contact, it was noted that the Veteran withdrew his hearing request pending release of a statement of the case on the Hepatitis C issue.  He was provided with a statement of the case on the issue of whether new and material evidence had been received to reopen the claim for service connection for Hepatitis C in July 2011.  A substantive appeal on the matter has not been associated with the file at this time.  Hence, the issue is not in appellate status and will not be addressed herein.  

In a March 2011 rating decision, the RO granted a temporary total rating under the provisions of 38 C.F.R. § 4.30 (2011) for the service-connected arthritis of the right knee from January 14, 2011 through April 30, 2011.  The 10 percent rating was continued from May 1, 2011.  

The issue of entitlement to an increased rating for arthritis of the right knee, currently rated 10 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  On April 6, 2011, prior to the promulgation of a decision in the appeal, the Board was informed by the Veteran at a personal hearing that a withdrawal of his appeal on the issue of entitlement to restoration of a separate rating for a shortened right lower extremity was requested.  

2.  Throughout the rating period on appeal, the service-connected residuals of a right femur fracture have been manifested by marked hip disability with complaints of pain, fatigability, limitation of motion and functional impairment, but not ankylosis, flail joint or femur impairment characterized by nonunion or false joint.  

3.  The Veteran's left eye disability encompasses unilateral lagophthalmos, entropion, and keratitis, status post corneal transplant, with visual acuity equivalent to 20/70.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to restoration of a separate rating for a shortened right lower extremity by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

2.  The criteria for a rating in excess of 30 percent for residuals of a right femur fracture have not been met during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2011).  

3.  The criteria for a rating in excess of 10 percent for lagophthalmos of the left eye have not been met during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.75, 4.80, 4.84a, Diagnostic Code 6022 (2008); 38 C.F.R. §§ 4.1, 4.7 (2011).  

4.  The criteria for a separate 10 percent rating for entropion of the left eye have been met during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.75, 4.80, 4.84a, Diagnostic Code 6021 (2008); 38 C.F.R. §§ 4.1, 4.7 (2011).  

5.  The criteria for a separate 10 percent rating for keratitis, status post corneal transplant of the left eye have been met during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.75, 4.80, 4.84a, Diagnostic Code 6079 (2008); 38 C.F.R. §§ 4.1, 4.7 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  In the present case, the appellant testified at his April 2011 hearing before the undersigned Veterans Law Judge that he wished to withdraw his appeal on the issue of entitlement to restoration of a separate rating for a shortened right lower extremity.  (Hearing transcript, at pages 32-35.)  Hence, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a July 2008 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate claims for increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports, lay statements, the Veteran's statements and personal hearing testimony, and the additional evidence submitted in conjunction with his April 2011 hearing.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

The examination reports in the file reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that they are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  
Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  
Residuals of a Right Femur Fracture

The Veteran's right femur fracture residuals are currently rated 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  Diagnostic Code 5255 provides that malunion of the femur with marked knee or hip disability warrants a 30 percent rating.  To warrant a higher rating under that Diagnostic Code, there must be a fracture of the surgical neck of the femur with false joint or a fracture of the shaft or anatomical neck of the femur with nonunion, with or without loose motion.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2011).  

Limitation of flexion of the thigh to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2011).  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2011).  Flail joint of the hip warrants an 80 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5254 (2011).  

Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).  

Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The record reflects that the Veteran sustained a right femur fracture in service that healed in a mal-rotated position causing his right knee to undergo increased wear and tear.  He was diagnosed with traumatic arthropathy of the right knee due to severe malunion of the right femur.  In March 2009, he underwent a de-rotation osteotomy of the right femur to correct the malunion.  (The Board observes that it does not appear that the Veteran was awarded a temporary total rating under either 38 C.F.R. § 4.29 or § 4.30 after this surgical procedure.  However, as noted above, he was awarded a total disability rating based on individual unemployability due to service-connected disabilities effective July 14, 2008.  Hence, a temporary total rating would not provide him any additional benefit during the initial post-surgical period).  He has continued to complain of right hip pain and functional impairment.  

Based on a review of the record, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's right femur fracture residuals at any time during the appellate period.  The medical evidence contains no findings of ankylosis, flail joint of the hip, or residuals of a fracture of the shaft or anatomical neck of the femur with nonunion.  Upon VA examination in August 2008, it was noted that there was no false joint and no nonunion.  Additionally, upon VA examination in May 2010, right hip flexion was to 90 degrees, right hip extension was to 30 degrees, and right hip abduction was to 45 degrees.  He was able to cross his right leg over his left leg, and his toes could rotate out more than 15 degrees.  Hence, a higher rating pursuant to Diagnostic Codes 5250, 5252, 5254 or 5255 may not be assigned.  There is objective evidence of both functional impairment and pain on motion.  However, the Board finds that these elements have been considered in conjunction with the assignment of the 30 percent rating which contemplates marked or severe hip disability; and with demonstrated range of motion of flexion to at least 90 degrees, the Board finds that his pain and functional impairment is not compatible with a finding of limitation of flexion of the thigh to only 10 degrees as required for the next higher 40 percent rating.  

To the extent that the Veteran may assert that he is entitled to a separate rating based on limitation of motion of the thigh, the Board finds that Diagnostic Code 5255 contemplates limitation of motion when it considers knee or hip disability in conjunction with the femur residuals.  Hence, a separate rating under either Diagnostic Code 5251, 5252 or 5253 would result in pyramiding in violation of 38 C.F.R. § 4.14 (2011).  

In reaching its decision, the Board has considered the Veteran's and his spouse's statements regarding his pain level and functional impairment, as well as the medical evidence in his file.  The Board finds that they are competent to report that the Veteran has pain and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's right femur disability is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current rating consistent with the documented symptoms.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

For these reasons, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for the service-connected residuals of a right femur fracture at any time during the appeal period.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board has also considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment secondary to his right femur disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's right hip disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disability is primarily manifested by pain, functional impairment, and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Consequently, there has been no demonstration that the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms," as is required for referral for an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Left Eye Disability

Initially, the Board notes that during the course of the appeal, VA revised the criteria for rating eye disabilities.  Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66543 - 66554 (2008).  However, those changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date (i.e., in July 2008), the older criteria apply rather than the revised criteria.  See Notice, 73 Fed. Reg. 66543, 66544 (November 10, 2008).  

The Veteran's service-connected left eye disability encompasses lagophthalmos, status post corneal transplant, and post-operative entropion and hypertropia.  It is currently rated 10 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6022 (2008).  Diagnostic Code 6022 provides for a 10 percent rating for lagophthalmos that is unilateral and a 20 percent rating when it is bilateral.  The medical records in the file clearly show that the Veteran's lagophthalmos is unilateral, that is it is only present in the left eye.  Hence, a rating in excess of 10 percent under Diagnostic Code 6022 may not be assigned.  

Nevertheless, the Board observes that the Veteran has developed other disabilities of the left eye as a result of the lagophthalmos that may be separately rated rather than included in the 10 percent lagophthalmos rating under Diagnostic Code 6022.  For example, he has been diagnosed with entropion of the left eye.  Pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6021, unilateral entropion warrants a 10 percent rating.  Hence, the Board finds that a separate 10 percent rating for entropion of the left eye is warranted.  

The regulations pertaining to eye disabilities advise that with regard to visual acuity, the best distant vision obtainable after best correction by glasses will be the basis of rating.  Additionally, if there exists a difference of more than four diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than four diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  38 C.F.R. § 4.75 (2008).  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  

The record reflects that the Veteran has 20/20 corrected vision in the right eye.  Hence, pursuant to 38 C.F.R. § 4.80 (2008), the maximum combined rating for disabilities of the left eye may not exceed 30 percent as detailed in 38 C.F.R. § 4.84a, Diagnostic Code 6070, which pertains to blindness in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6070 (2008).  

Here, the evidence shows that the Veteran also has had keratitis and a corneal transplant secondary to the lagophthalmos.  Both of these disabilities are rated based on impairment of visual acuity.  Upon VA eye examination in September 2008, the Veteran's corrected visual acuity in the right eye was 20/20 and his corrected visual acuity in the left eye was 20/50.  However, it was noted that the Veteran experienced more than four diopters difference in his eyes due to the corneal transplant.  Hence, for rating purposes the Veteran's visual acuity in the left eye would be considered 20/70.  As such, the Board finds that the Veteran is also entitled to a separate 10 percent rating based on impairment of visual acuity in the left eye pursuant to 38 C.F.R. § 4.84, Diagnostic Code 6079 (2008).  

These three separate 10 percent ratings combined would result in the maximum rating allowable for the Veteran's left eye as detailed in 38 C.F.R. § 4.80.  Moreover, the Veteran does not have an enucleated eye and it has not been demonstrated that he has a serious cosmetic defect.  Accordingly, the Board finds that higher or additional separate ratings may not be awarded at any time during the appeal period.  

ORDER

The appeal of the issue of entitlement to restoration of a separate rating for a shortened right lower extremity is dismissed.  

An increased rating for residuals of a right femur fracture is denied.

A rating in excess of 10 percent for lagophthalmos of the left eye is denied.

A separate 10 percent rating for entropion of the left eye is granted, subject to the regulations governing the payment of monetary awards.

A separate 10 percent rating for keratitis, status post corneal transplant, is granted, subject to the regulations governing the payment of monetary awards.  

REMAND

As noted in the Introduction above, the Veteran has asserted that he is entitled to a rating in excess of 10 percent for his arthritis of the right knee.  Moreover, he underwent surgery in January 2011 for the disability.  Although he was afforded VA examinations during the course of his appeal, he was not provided with a VA examination after his January 2011 surgery to assess the severity of his service-connected disability after the surgical procedure.  Consequently, the Board finds that the medical evidence is not sufficient upon which to decide the claim.  As such, the Board concludes that another VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for arthritis of the right knee since January 2011.  After securing the necessary release, the RO should obtain these records, including VA outpatient reports during the appeal period.  

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA orthopedic examination to determine the current severity of his right knee arthritis.  The claims file must be made available to the examiner for review prior to the examination.  A complete description of his symptoms should be obtained from the Veteran.  All manifestations should be documented.  The examination report should specifically indicate the range of motion of the knee and the effect of pain on motion, and indicate whether there is any subluxation or instability.  A complete rationale should be provided for any opinion expressed.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim for entitlement to an increased rating for arthritis of the right knee.  If the full benefit sought on appeal is not allowed, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


